DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 are pending. Claims 1-5 have all been amended either directly or indirectly by depending on an amended claim. Claim 6 is new.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is an apparatus claim yet only recited method steps. No additional structure is recited by claim 6 other than the structure previously recited in claim 1 from which it depends. 
It is unclear whether infringement occurs as soon as the inventive apparatus/structure is made or only once it is placed in operation using the steps recited 
Further, claim 6 is unclear which particular structures in the apparatus claim are intended to be encompassed and which ones are intended to be excluded by the recited method steps in the apparatus claim.
Therefore, the metes and bounds of protection sought by new claim 6 are unclear, and the claim is rendered even more indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nilsen (US 2010/0154470A1).
Regarding Claim 1: Nilsen teaches a fluid cooling apparatus (title) comprising: an expansion unit (121 and 122) comprising a plurality of expanders (121 and 122), which receive refrigerants through a plurality of paths (31 and 41) to expand the refrigerants and discharge the expanded refrigerants having different temperatures (paragraph [0008], lines 1-5); 
a heat exchanger (110) receiving the refrigerants having different temperatures (paragraph [0008], lines 1-8) from the expansion unit (121, 122) to cool the fluid in multistages (see Figures 4 and 6a); 
a precompression unit (101 and 102) comprising a plurality of precompressors (101 and 102), which receive the refrigerants passing through the heat exchanger (110) to compress the refrigerants and discharge the compressed refrigerants at the same pressure (paragraph [0053], lines 1-10); 
a mixing tube (65 and 66) configured to mix the refrigerants discharged from the precompression unit (101 and 102) to supply the mixed refrigerant (see Figures 4 and 6a); and a main compression unit (100) connected to the mixing tube (at 66) to compress the mixed refrigerant and supply the compressed refrigerant (via 31 and 41) to the heat exchanger (110). 
Regarding Claim 2: Nilsen further teaches wherein the expanders (121, 122) of the expansion unit (121, 122) and the precompressors (101, 102) of the precompression unit (101 and 102) are operatively connected each other (on common shafts, see Figure 4). 
Regarding Claim 5: Nilsen further teaches further comprising a cooler (131) connected to the mixing tube (65 and 66) between the precompression unit (101 and .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsen (US 2010/0154470A1) in view of Wyllie et al. (US 2014/0245780 A1), hereafter referred to as “Wyllie.”
Regarding Claim 3: Nilsen further teaches wherein the plurality of expanders comprises a first expander (121), a second expander (122), which expand the refrigerants having different temperatures (paragraph [0008], lines 1-8), and the plurality of precompressors (101 and 102) comprises a first precompressor (101) coaxially connected (via common shaft) to the first expander (121) to compress the refrigerant discharged from the first expander (121), a second precompressor (102) coaxially connected (via common shaft) to the second expander (122) to compress the refrigerant discharged from the second expander (see Figures 4 and 6a).
Nilsen fails to teach wherein the plurality of expanders comprises a third expander, and the plurality of compressors comprises a third precompressor coaxially connected to the third expander to compress the refrigerant discharged from the third expander.
Wyllie teaches wherein a plurality of expanders (HE, IE, LE,) comprises a third expander (see Figure 4), and a plurality of compressors (HC, IC, LC) comprises a third 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the plurality of expanders comprises a third expander, and the plurality of compressors comprises a third precompressor coaxially connected to the third expander to compress the refrigerant discharged from the third expander to the structure of Nilsen as taught by Wyllie in order to advantageously provide more stages of cooling is produced and improvement in efficiency is achieved (see Wyllie, paragraph 0076], lines 1-6).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsen in view of Hass, Jr. et al. (US 6,220,053 B1), hereafter referred to as “Hass, Jr.”
Regarding Claim 4: Nilsen fails to teach wherein the main compression unit comprises a plurality of compressors that are connected in series to each other, and the refrigerants supplied to the mixing tube are compressed by sequentially passing through the plurality of compressors. 
Hass, Jr. teaches wherein a main compression unit (2 and 3) comprises a plurality of compressors (2 and 3, Column 2, lines 42-46) that are connected in series to each other (see Figure 1), and the refrigerants supplied to a mixing tube (27, Column 3, lines 21-37) are compressed by sequentially passing through the plurality of compressors (Column 3, lines 62-67 to Column 4, lines 1-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the main compression unit .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsen in view of Dobracki (4,894,076), hereafter referred to as “Dobracki.”
Regarding Claim 6: Nilsen further teaches wherein the plurality of expanders (121, 122) receive the refrigerants with different amounts from the heat exchanger (110), respectively, expand the refrigerants to different temperatures (paragraph [0008], lines 1-5, two separate stages, two separate streams from 110 into 31 and 41) and pressures, and supply the refrigerants having different temperatures and pressures to the heat exchanger (110, functional limitation, method of operation).
Nilsen fails to teach the refrigerant is expanded to different pressures, explicitly. 
Dobracki teaches wherein a plurality of expanders (233, 245, and 257) expand refrigerant to different pressures (Column 4, lines 63-68 and Column 5, lines 12-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided that the refrigerant is expanded to different pressures to the structure of Nilsen as taught by Wyllie in order to advantageously provide different stages of and different pressure streams for liquefaction (see Dobracki, Column 3,lines 45-50).

Response to Arguments
Applicant's arguments filed 10/13/2020 have been fully considered but they are not persuasive. 
The arguments on pages 6-9 of the remarks are not persuasive. 
Firstly, in several instances the applicant reproduced sections of the previous Office action out of context. Applicant reproduced these sections of the rejection and then selectively underlined specific sections of rejection or the cited reference. 
The issue with such underscoring is that applicant is selectively arguing sections of the rejection or relied upon sections of the reference cited. The applicant, in doing so fails to argue the rejection or the cited section as a whole. 
Cited sections of the Nilsen reference were relied upon to cite where the relied upon embodiments (Figures 4 and 6a) are described in detail. 
	 Figure 4/Figure 6a of Nilsen clearly shows that the system has a heat exchanger (110) that receives expanded fluid from two different stages (see lines 32 and 42).
As the refrigerant from line (21) branches out and feeds each expander (121, 122) in parallel, and as the line (21) extends further through the heat exchanger (110), the temperature further downstream is inherently different than at the branching point upstream because line (21) continues to exchange heat with line (11 from 160). 
Lastly, the embodiments relied upon further show that the feed line (51) to precompressors (101 and 102) feeds the precompressors (101 and 102) in parallel, and thus the refrigerant feed into the precompressors must be at the same pressure. 

Therefore Nilsen reference teaches all of the claimed limitations of claim 1. 
The claims remain rejected. 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dunbar (5,768,912).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL ALVARE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/KIRSTIN U OSWALD/Examiner, Art Unit 3763